Citation Nr: 0629855	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-41 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back pain 
secondary to gun shot wound of the right knee.

2.  Entitlement to an increased rating for hearing loss, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for residuals of gun 
shot wound to the right knee arthritis, currently evaluated 
as 10 percent disabling. 

4.  Entitlement to an increased rating for residuals of gun 
shot wound to the right knee subluxation, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and February 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In addition to the claim for service connection for a back 
condition as secondary to residuals of a gun shot wound of 
the right knee, the appeal associated with the October 2002 
rating also concerned claims of entitlement to service 
connection for tinnitus, hearing loss, otitis externa and 
residuals of perforated post to long process malleus.  
Despite that an appeal had also been initiated as to those 
additional claims, in a written statement received in May 
2005, the veteran withdrew the claims pertaining to otitis 
and the long process malleus; accordingly, the Board is 
without further jurisdiction as to those matters.  Service 
connection was ultimately granted for tinnitus and hearing 
loss, with each disability assigned a 10 percent rating, 
pursuant to an unappealed August 2003 rating, thereby also 
eliminating those claims from the appeals process.  

The veteran did not dispute the 10 percent rating initially 
assigned for hearing loss; rather, his representative filed a 
claim for increase rating for hearing loss in November 2004, 
predicated on recent ear surgery.  The February 2005 rating, 
also on appeal, continued the assigned 10 percent rating for 
hearing loss as well as 10 percent disability ratings 
previously assigned respectively for right knee arthritis and 
subluxation. 

The issue pertaining to hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The preponderance of the evidence demonstrates that the 
veteran's back disorder is not etiologically related to 
service or service-connected disability 

3.  The service connected right knee is shown to be 
productive of complaints of pain; extension to 0 degrees, 
flexion to at least 125 degrees. 

4.  The service connected right knee is shown to be 
productive of no more than slight anterior instability.


CONCLUSIONS OF LAW

1.  The veteran's back disorder is not proximately due to or 
the result of any service-connected disability. 38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.310 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of gunshot wound to the right 
knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5260 (2005).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of gunshot wound to the right 
knee subluxation have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5257 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board must consider whether VA has complied 
with relevant law and regulation concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).

In this matter, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  In letters issued in July 2002 and 
December 2004, the RO advised the appellant of what evidence, 
if any, was necessary to substantiate his claims and it 
indicated which portion of that evidence the appellant was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the 
appellant.  In the several letters issued in December 2004, 
the appellant was advised to submit any evidence in support 
of the claims.  Finally, the letter advised the claimant of 
the evidence it had received in connection with the claims.  
Clearly, from submissions by and on behalf of the claimant, 
he is fully conversant with the legal requirements in this 
case.  Thus, the content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Board acknowledges that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) requires notification of 
pertinent effective date and disability rating criteria in 
addition to the criteria for service connection.  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies the appellant's claim for service connection.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  
With respect to the increased rating claims, the veteran was 
notified of the applicable rating criteria in the SOC's, 
which satisfies the requirements under Dingess.  The Board 
finds that remanding the matter to the RO for additional 
notification and development would prejudice the claimant by 
unnecessarily delaying the adjudication of the claims on 
appeal.

In addition, it appears that all necessary development has 
been completed.    Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Accordingly, appellate review may proceed without prejudice.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection 

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

It is undisputed that the veteran sustained residuals of a 
gun shot wound to the right knee during service, and service 
connection has been established for the right knee disability 
accordingly.  The veteran advances that his back pain is 
secondary to that disablement.  

The veteran was afforded a VA examination in June 2005 for 
the purpose of ascertaining whether a relationship existed 
between the back complaints and the service connected 
disabilities.  The examiner reviewed the medical record and  
afforded a physical examination.  The examiner noted that the 
veteran has a work history of hard physical labor and that 
his back complaints were minimal until he sustained a fall 
from a roof in 1996, with persistent exacerbation of 
symptomatology since that time.  In the examiner's opinion, 
it was less than 50 percent probable that his service 
connected knee disability contributed significantly to his 
back symptomatology.  

The Board has identified no competent medical evidence that 
purports to relate the veteran's back disorder to his service 
connected gun shot wound residuals.  The Board has considered 
the veteran's statements made in conjunction with his claim, 
and at his hearing in July 2006; however, the veteran is not 
a medical professional and is not competent to offer an 
opinion as to the etiology of his back disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board finds the opinion of the June 2005 VA 
examiner the most probative evidence with respect to medical 
nexus, and adopts the examiner's conclusions.  In 
consideration of the foregoing, the preponderance of the 
evidence is against the claim. 

III.  Increased Ratings 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations conducted in 
January and June 2005.  The recent examinations are also 
relevant and adequate.  See Powell v. West, 13 Vet. App. 31 
(1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran was afforded VA examinations in January 2005 and 
June 2005.  During the January 2005 examination, the examiner 
noted that the veteran had received a bullet wound in the 
right knee in Vietnam.  Since that time, he had undergone 
several surgical repairs.  The veteran reported daily pain 
and swelling.  He reported that the knee does not lock or pop 
but that it does buckle.  He does not use a brace, cane or 
crutch.  On physical examination, he walked with "a very 
slight limp" and demonstrated "some anterior instability".  
A 17 centimeter well healed surgical scar was also 
appreciated.  He had 5/5 motor strength in flexion and 
extension.  Extension was to 0 degrees and flexion was to 125 
degrees, with no pain and no diminution on repetitive 
testing.  The examiner specifically commented that there was 
no pain, fatigue, weakness or lack of endurance on repetitive 
use.  

The June 2005 examination noted the surgical scars had normal 
color and were non tender.  The knee was stable in all planes 
and demonstrated pain free motion from 0 to 140 degrees.  The 
knee was slightly swollen without other visible 
abnormalities. 

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Separate ratings for subluxation (Diagnostic Code 5257) and 
for pain (Diagnostic Code 5003) were assigned in 2001, with 
the latter condition more recently designated as right knee 
arthritis evaluated under Diagnostic Code 5260-5010.  As 
noted above the present appeal stems from a February 2005 
rating.  

Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The VA General Counsel has also held that, when x- ray 
findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.  Swelling has been appreciated in the 
veteran's right knee, but motion testing was demonstrated as 
almost completely normal before pain was exhibited.  
Therefore, any higher evaluation than the currently assigned 
10 percent  rating is not warranted even considering the 
swelling and complaints of pain. 

The veteran is currently assigned a separate 10 percent 
evaluation for right knee subluxation pursuant to Diagnostic 
Code 5257 which contemplates knee impairment manifested by 
recurrent subluxation or lateral instability.  Under that 
Code section a 10 percent disability rating is warranted for 
slight impairment.  To achieve the higher disability rating, 
the evidence must demonstrate moderate or greater impairment.  
The Board has reviewed the competent evidence during the 
rating period in question and finds that such records reflect 
no more than slight knee impairment.  Indeed, upon VA 
examination in January 2005, only "some anterior instability 
was objectively appreciated on examination.

The Board also points out that the record does not establish 
any measure of scar pathology to warrant assignment of a 
separate, compensable rating for scars associated with the 
shrapnel injury.  Evidence that a superficial scar is painful 
on examination warrants the grant of a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  A 
superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7804 (2005).  The examination and 
clinical records reflect reported essentially asymptomatic 
scars without underlying soft tissue damage.  Accordingly, 
the scars would be considered superficial and without the 
type of pathology to warrant a compensable rating.

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").  

Additionally, the Board has considered whether the record 
presents a basis for assignment of any higher in this case on 
an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the criteria for invoking the procedures set forth 
in that regulation are not met.  The Board acknowledges the 
veteran's complaints; however, it has not been shown by the 
competent, credible evidence of record that the veteran's 
service-connected disorders has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization, or that the disabilities otherwise 
present such an exceptional or unusual disability picture as 
to render impractical the application of the normal schedular 
rating criteria.  In the absence of evidence of such factors 
as those outlined above, the Board is not required to refer 
the claims for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for low back pain secondary to gun shot 
wound of the right knee is denied.

Entitlement to increased evaluation for residuals of a gun 
shot wound of the right knee arthritis is denied. 

Entitlement to increased evaluation for residuals of a gun 
shot wound of the right knee subluxation is denied.


REMAND

At this hearing before the undersigned, the veteran testified 
that he was scheduled for an audiological examination in July 
2006.  Such records would be relevant to the claim for 
increased rating for hearing loss.  The VA's statutory duty 
to assist the veteran includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 
3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).

The Board also observes that VA treatment records pertinent 
to the veteran's hearing loss claim have been associated with 
the claims file in May 2006 after issuance of the June 2005 
SOC.  See 38 C.F.R. § 19.31(b)(1) (2005) (which stipulates 
that an SSOC will be furnished if the RO receives additional 
pertinent evidence after an SOC or most recent SSOC has been 
issued and before the appeal is certified to the Board and 
the appellate record is transferred to the Board).  Under 
such circumstances, the appellant here is entitled to a 
supplemental statement of the case that reflects 
consideration of the additional pertinent evidence.  38 
C.F.R. § 19.31(b)(1) (2005).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for action as follows:

1.  The veteran's audiological treatment 
records from the VA medical center in 
Charleston, South Carolina for the period 
from July 2006 to the present should be 
obtained and associated with his claims 
folder in order to give the veteran every 
consideration with respect to the present 
appeal and to ensure that the VA has met 
its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes 
consideration of the additional evidence 
received since the June 2005 statement of 
the case as well as citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


